  Exhibit 10.5


LOCK-UP AGREEMENT

        THIS LOCK-UP AGREEMENT (the “Agreement”) is made and entered into on
July 2, 2007 between the stockholder set forth on the signature page to this
Agreement (each, a “Holder”) and Silverstar Holdings, Ltd., a company
incorporated under the laws of Bermuda (the “Company”).


RECITALS

                       A. The Company has determined that it is advisable and in
its best interest to enter into that certain Securities Purchase Agreement,
dated July 2, 2007 (the “Purchase Agreement”) with the Investors named therein
(the “Investors”) and certain other parties named therein, pursuant to which the
Company will issue and sell in a private offering securities of the Company (the
“Offering”). Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement will have the meanings given such terms in the
Purchase Agreement.

                       B. In connection with the Offering, the Company has
agreed to provide the Investors certain registration rights, and in furtherance
thereof has agreed to file a registration statement to enable the Investors to
resell certain of the securities subject of the Offering.

                       C. It is a condition to the Investors’ respective
obligations to close under the Purchase Agreement and provide the financing
contemplating by the Offering that the Holder execute and deliver to the Company
this Agreement.

                       D. In contemplation of, and as a material inducement for
the Investors to enter into, the Purchase Agreement, the Holder and the Company
have each agreed to execute and deliver this Agreement.

                       NOW, THEREFORE, for and in consideration of the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound, agree as follows:

                       1. Effectiveness of Agreement. This Agreement shall
become null and void if the Purchase Agreement is terminated prior to the
Initial Closing. The Holder has independently evaluated the merits of its
decision to enter into and deliver this Agreement, and such Holder confirms that
it has not relied on the advice of the Company or any other person.

                       2. Representations and Warranties. Each of the parties
hereto, by their respective execution and delivery of this Agreement, hereby
represents and warrants to the others and to all third party beneficiaries of
this Agreement that (a) such party has the full right, capacity and authority to
enter into, deliver and perform its respective obligations under this Agreement,
(b) this Agreement has been duly executed and delivered by such party and is the
binding and enforceable obligation of such party, enforceable against such party
in accordance with the terms of this Agreement except as such enforceability may
be limited by applicable

--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application and (c) the
execution, delivery and performance of such party’s obligations under this
Agreement will not conflict with or breach the terms of any other agreement,
contract, commitment or understanding to which such party is a party or to which
the assets or securities of such party are bound.

                       3. Beneficial Ownership. Holder hereby represents and
warrants that it does not beneficially own (as determined in accordance with
Section 13(d) of the Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder) any shares of Common Stock, or any economic
interest therein or derivative therefrom, other than those shares specified on
its signature page to this Agreement. For purposes of the Agreement the shares
beneficially owned by such Holder as specified on its signature page to this
Agreement are collectively referred to as the “Holder’s Shares.”

                       4. Lockup. From and after the date of this Agreement and
through and including the one year anniversary of the Effective Date of a
Registration Statement resulting in all Registrable Securities (as defined in
the Registration Rights Agreement) being covered by a then effective
registration statement (plus one additional day for each Trading Day following
the Effective Date of any Registration Statement during which either (1) the
Registration Statement is not effective or (2) the prospectus forming a portion
of the Registration Statement is not available for the resale of all Registrable
Securities (as defined in the Registration Rights Agreement) required to be
covered thereby) (the “Lockup Period”), the Holder irrevocably agrees it will
not offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
or announce the offering of, any of its Holder’s Shares (including any
securities convertible into, or exchangeable for, or representing the rights to
receive, Holder’s Shares), except for Holder’s Shares (i) transferred pursuant
to will, the laws of decent and distribution, or qualified domestic relations
order, (ii) disposed of as bona fide gifts, and (iii) transferred to a trust for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned; provided, however, that any Holder’s Shares transferred pursuant to
items (ii) and (iii) of this letter shall be subject to the same restrictions
set forth in this letter. In furtherance thereof, the Company will (x) place a
stop order on all Holder’s Shares covered by any registration statements, (y)
notify its transfer agent in writing of the stop order and the restrictions on
such Holder’s Shares under this Agreement and direct the transfer agent not to
process any attempts by the Holder to resell or transfer any Holder’s Shares
under such registration statements or otherwise in violation of this Agreement.
In the event the Company files two Registration Statements which are
subsequently declared effective by the Commission, and following the one year
anniversary of the Effective Date of the second such Registration Statement, all
Registrable Securities are not yet effective, then the percentage of the
Holder’s Shares which shall remain subject to this Section 4 shall correspond to
the percentage of Registrable Securities (as defined in the Registration Rights
Agreement) which are not yet then registered for resale on an effective
Registration Statement.

                       5. Third-Party Beneficiaries. The Holder and the Company
acknowledge and agree that this Agreement is entered into for the benefit of and
is enforceable by the Investors and their successors and assigns.

                       6. No Additional Fees/Payment. Other than the
consideration specifically referenced herein, the parties hereto agree that no
fee, payment or additional consideration in any form has been or will be paid to
the Holder in connection with this Agreement.

--------------------------------------------------------------------------------

                       7. Enumeration and Headings. The enumeration and headings
contained in this Agreement are for convenience of reference only and shall not
control or affect the meaning or construction of any of the provisions of this
Agreement.

                       8. Counterparts. This Agreement may be executed in
facsimile and in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all of which shall together
constitute one and the same agreement.

                       9. Successors and Assigns. This Agreement and the terms,
covenants, provisions and conditions hereof shall be binding upon, and shall
inure to the benefit of, the respective heirs, successors and assigns of the
parties hereto.

                       10. Severability. If any provision of this Agreement is
held to be invalid or unenforceable for any reason, such provision will be
conformed to prevailing law rather than voided, if possible, in order to achieve
the intent of the parties and, in any event, the remaining provisions of this
Agreement shall remain in full force and effect and shall be binding upon the
parties hereto.

                       11. Amendment. This Agreement may not be amended or
modified in any manner except by a written agreement executed by each of the
parties hereto if and only if such modification or amendment is consented to in
writing by each Investor.

                       12. Further Assurances. Each party shall do and perform,
or cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

                       13. No Strict Construction. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

                       14. Remedies. The Company and the Investors shall have
the right to specifically enforce all of the obligations of the Holder under
this Agreement (without posting a bond or other security), in addition to
recovering damages by reason of any breach of any provision of this Agreement
and to exercise all other rights granted by law. Furthermore, the Holder
recognizes that if it fails to perform, observe, or discharge any of its
obligations under this Agreement, any remedy at law may prove to be inadequate
relief to the Company or the Investors. Therefore, the Holder agrees that each
of the Company and the Investors shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

                       15. Governing Law. The terms and provisions of this
Agreement shall be construed in accordance with the laws of the State of New
York and the federal laws of the United States of America applicable therein.

[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement
as of the day and year first above written.

  ______________________________________   Name:
  Number of shares and type of Company stock beneficially owned:
  ______________________________________
  ______________________________________
  SILVERSTAR HOLDINGS, LTD.

  By:___________________________________   Name:   Title: